Citation Nr: 1520867	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-09 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of osteochondral lesion, left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied reopening a claim of service connection for residuals of osteochondral lesion, left tibia.  The Veteran timely appealed the above issue.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) electronic file systems.  Accordingly, all records in such files have been considered by the Board in adjudicating this matter.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for the residuals of an osteochondral lesion, left tibia.  The Veteran did not appeal this decision.

2.  Evidence received since the RO's May 2005 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The RO's May 2005 denial of service connection for residuals of an osteochondral lesion, left tibia disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2.  Evidence received since the RO's May 2005 decision is not new and material, thus the claim for service connection for residuals of an osteochondral lesion, left tibia disability is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  "Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Id.  

In September 1957, the Veteran filed a claim of service connection for residuals of osteochondral lesion, left tibia.  The RO denied service connection for residuals of osteochondral lesion, left tibia in an October 1957 rating decision.  The RO noted that the service treatment records showed that the Veteran's induction examination disclosed an old fracture of the left tibia with exostosis with good function; that he reported to the dispensary in June 1954 with complaints of pain in the left leg with an increasing mass (exostosis); that this was excised in September 1954, and that he was discharged to duty in October 1954 with a diagnosis of osteotome of the left tibia cause unknown but that it existed prior to service.  Finally, the RO noted that the Veteran's separation examination showed no residual disability.  

The Veteran was informed of that decision in an October 1957 notification letter.  The Veteran did not file an appeal, and the October 1957 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

The Veteran submitted a claim to reopen service connection for residuals of osteochondral lesion, left tibia in April 1995 and the RO denied reopening service connection for residuals of osteochondral lesion, left tibia in a May 1995 administrative decision.  The Veteran did not file an appeal, and the May 1995 administrative decision became final.  

Thereafter, the Veteran submitted a claim to reopen service connection for residuals of an osteochondral lesion, left tibia in November 2003 and the RO denied reopening service connection for residuals of osteochondral lesion, left tibia in a May 2005 rating decision; the Veteran was informed of that decision in a May 2005 notification letter.  The Veteran did not file an appeal, and the May 2005 rating decision became final.  New and material evidence is therefore required to reopen the claim of service connection for residuals of osteochondral lesion, left tibia.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In June 2008, the Veteran submitted a request to reopen his claim of service connection for residuals of an osteochondral lesion, left tibia.  The only relevant evidence received since the May 2005 rating decision is a statement from the Veteran dated in June 2008, in which the he asserts that he underwent surgery of his left leg during active military service and that he has continued to experience problems since that time.  He explained that he was treated for his left leg injury during service at Walter Reed Army Hospital.  See June 2008 VA Form 21-4138.  This evidence is technically new as the statement was not of record at the time of the RO decision in May 2005.  This evidence is, however, not material because the evidence referred to by the Veteran was of record at the time of the October 1957 RO decision.  It does not provide an unestablished fact necessary to reopen the previously denied claim of service connection for residuals of osteochondral lesion, left tibia; it simply points out that the Veteran had treatment on his leg while in service and that he believes that he still suffers from residuals of the treatment (arguments he has previously made).  There is no new evidence suggesting that the Veteran suffers from a leg disability related to his service, to include as a residual of the in-service surgical procedure.  

Accordingly, the Board finds that this additional evidence is not new and material and that reopening of the previously denied claim for service connection for residuals of osteochondral lesion, left tibia is, therefore, denied.
ORDER

New and material evidence having not been received, the claim of service connection for residuals of osteochondral lesion, left tibia is not reopened, and the appeal is denied.



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


